Game Plan Holdings, Inc. 1712 Ravanusa Drive Henderson, NV 89052 (702) 951-1385 June 5, Via Edgar Ms. Barbara C. Jacobs Assistant Director United States Securities and Exchange Commission Mail Stop 7010 treet, NE Washington, D.C. 20549-7010 Re: Game Plan Holdings, Inc. Registration Statement on Form10 Filed May 14, 2009 File No.001-34359 Dear Ms. Jacobs: Pursuant to Rule477 of Regulation C of the Securities Act of 1933, as amended (the “Act”), Game Plan Holdings, Inc., a Nevada corporation (the “Registrant”), hereby applies for an order granting the immediate withdrawal of its Registration Statement on Form10, Commission File No.001-34359 (the “Registration Statement”). The Registration Statement was originally filed with the Securities and Exchange Commission (the “Commission”) on May 14, The Registrant hereby confirms that the Registration Statement was not declared effective by the Commission, no securities have been sold pursuant to the Registration Statement, and all activities regarding the proposed public offering have been discontinued.
